*797¶[129
J.M. Johnson, J.
(concurring) — I concur in the majority’s decision to affirm the judgment and sentence of the trial court. Majority at 794. I write separately to express my conclusion that Robert Yates’ claim that his plea agreement with Spokane County may affect his Pierce County murder charges is fundamentally flawed under our state constitution. Specifically, Yates’ argument must fail because he refused to waive his article I, section 22 right to trial in Pierce County for the murders committed there. This precluded Spokane County from exercising any authority over these Pierce County charges. Const. art. I, § 22.
¶130 Yates argues that his plea agreement with the Spokane County Prosecuting Attorney, under which that county agreed not to seek the death penalty, must also be effective as to his Pierce County charges for the murders of Melinda Mercer and Connie Ellis. However, Yates’ argument is finally rebutted by our state constitutional requirements. Yates’ offenses that occurred in Pierce County had to be tried in that county, absent waiver of Yates’ constitutional right to proper venue in the county in which the crime occurred. See Const. art. I, § 22; State v. Carroll, 55 Wash. 588, 590, 104 P. 814 (1909) (concluding that trial in county other than where offense was committed deprived appellant of his right to proper venue under article I, section 22); see also State v. Ashe, 182 Wash. 598, 48 P.2d 213 (1935) (discussing constitutional right to proper venue); State ex rel. O’Phelan v. Superior Court, 88 Wash. 669, 153 P. 1078 (1915) (same). Because Yates refused to waive his venue right, it remained constitutionally impermissible for Spokane County to adjudicate Yates’ Pierce County charges. Thus, Yates’ arguments that Spokane County effectively took action regarding his Pierce County offenses as part of its plea bargain with Yates cannot possibly succeed.
¶131 Article I, section 22 of our state constitution provides, in pertinent part: “In criminal prosecutions the accused shall have the right... to have a speedy public trial by an impartial jury of the county in which the offense is *798charged to have been committed.” Const. art. I, § 22 (emphasis added). A defendant may waive this right affirmatively or by failing to assert it prior to the time jeopardy attaches. State v. McCorkell, 63 Wn. App. 798, 801, 822 P.2d 795 (1992). Absent waiver, however, a criminal trial may not go forward in a county other than the one in which the alleged offense was committed. Carroll, 55 Wash, at 589-91. Likewise, absent waiver, prosecutors of a county other than the one in which the alleged offense occurred may not negotiate and enforce a valid plea agreement. This latter prohibition logically follows because guilty pleas are essentially substitutes for a conviction pursuant to trial. See Brandon v. Webb, 23 Wn.2d 155, 160, 160 P.2d 529 (1945) (“Such plea is a confession of guilt and is equivalent to a conviction ....”). The correctness of this analysis is further supported by the fact that permitting guilty pleas regardless of proper venue would allow a prosecutor in another county to usurp the recognized authority of the elected prosecutor in the county where the crime was committed to control the enforcement of justice within his county. See State v. Bryant, 146 Wn.2d 90, 102, 42 P.3d 1278 (2002) (“The decision whether to prosecute or not, and the decision whether to enter into a plea bargain agreement or not, is generally within the discretion of each county prosecutor. How that discretion is exercised affects the quality of law enforcement and the administration of justice within each county, and thus it is of vital importance to the separate counties to determine, individually, the character and emphasis of prosecutions.”).
¶132 Here, Yates was charged with two murders that occurred wholly within Pierce County. Under article I, section 22, trial for these offenses was required to occur in Pierce County absent waiver by defendant. Carroll, 55 Wash, at 589-91. Apparently aware of this requirement, Spokane County prosecutors attempted to obtain a waiver from Yates through his counsel. 14 Verbatim Report of Proceedings (VRP) at 673. The proposal was refused by Yates’ counsel, on Yates’ behalf (and presumably reflecting *799Yates’ decision at that point in the negotiations). 14 VRP at 674. Hence, it remained constitutionally impermissible for Spokane County prosecutors to either try Yates for his Pierce County offenses or negotiate and enforce a valid plea agreement involving those offenses.
¶133 Due to Yates’ own actions in refusing to waive his right to proper venue for Pierce County crimes, the Spokane County Prosecuting Attorney was constitutionally precluded from negotiating a valid plea agreement that included Pierce County charges. Accordingly, Yates’ argument that his Pierce County charges were encompassed within his plea agreement with Spokane County must fail, regardless of the validity of his estoppel or fairness arguments. For this reason, I concur.